Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
To facilitate consideration of any amendment that may be presented in response to this Office action, the applicant is requested to include specific references (figures, paragraphs, lines, etc.) to the drawings/specification of the present application that clearly support the amendment.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statements (IDS) submitted on 7/23/20 by the applicant have been received and fully considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Miyamura (WO 2013/190741 A1, submitted by applicant dated 7/23/20).
Regarding independent claim 1, Miyamura (US 2015/0131358) discloses a semiconductor device (see at least figures 3, 5, 7), comprising: a plurality of first wires 101 (see figure 5) extending in a first direction (see the vertical direction in figure 5); a plurality of second wires 102 (see figure 5) extending in a second direction (see the horizontal direction in figure 5); a unit element 110 (see figure 3) that includes two resistance change elements 103, 104 connected in series, has one end connected to the first wire 101, and has another end connected to the second wire 102; a first control line (see the first decoding signal line 121 in figure 5) for controlling a voltage supply to the first wire 101; a second control line (see the second decoding signal line 122 in figure 5) for controlling a voltage supply to the second wire 102; and a cell circuit (see the intermediate node selection circuit 140 in figure 7) to be connected to an intermediate node of the two resistance change 
Regarding claim 10, wherein the intermediate node of the unit element is formed by connecting terminals of an identical polarity of the two resistance change elements of a bipolar type. (see figure 7)

Allowable Subject Matter
Claims 2-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior arts of record fail to teach or reasonably suggest the memory device and method as set forth above, further comprising, in combination, the features and limitations additionally claimed in claims 2-9. 
Namely, wherein the storage circuit comprises a first variable resistor, a second variable resistor, a first transistor and a second transistor; wherein when the reading and writing component group transmits the two data signals to the 

Citation of Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: These are the closest references found:
US Patent Publication 2017/0256587 (Tsuji et al.) and US Patent Publication 2016/0078932 (Sasago et al.)  disclose various memories with wire arrangement and selection transistors.
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. 
Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN N NGUYEN whose telephone number is (571)272-1879.  The examiner can normally be reached on Monday- Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 5712721869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HIEN N. NGUYEN
Primary Examiner
Art Unit 2824



/HN/
September 26, 2021

/HIEN N NGUYEN/Primary Examiner, Art Unit 2824